Order entered January 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00432-CV

                         DALLAS COUNTY SCHOOLS, Appellant

                                               V.

                                   PAUL GREEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09857

                                           ORDER
       We GRANT appellee’s January 9, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief by JANUARY 20, 2015. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE